UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-13458 SCOTT’S LIQUID GOLD-INC. (Exact name of registrant as specified in its charter) Colorado 84-0920811 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 4880 Havana Street, Suite 400, Denver, CO (Address of principal executive offices) (Zip Code) 303-373-4860 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes¨Nox As of August 19, 2016, the Registrant had 11,748,329 of its common stock, $0.10 par value per share, outstanding. CAUTIONARY NOTE ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” within the meaning of U.S. federal securities laws. All statements, other than statements of historical fact, included in this Report that address activities, events, or developments with respect to our financial condition, results of operations, or economic performance that we expect, believe, or anticipate will or may occur in the future, or that address plans and objectives of management for future operations, are forward-looking statements. You can typically identify forward-looking statements by the use of words, such as “may,” “could,” “should,” “assume,” “project,” “believe,” “anticipate,” “expect,” “estimate,” “potential,” “plan,” and other similar words. These statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Forward-looking statements and our performance inherently involve risk and uncertainty that could cause actual results to differ materially from the forward-looking statements. Factors that would cause or contribute to such differences include, but are not limited to: · changing consumer preferences and the continued acceptance of each of our significant products in the marketplace; · the degree of success of any new product or product line introduction by us; · competitive factors, including any decrease in distribution of (i.e., retail stores carrying) our significant products; · continuation of our distributorship agreements for Montagne Jeunesse skin care products and Batiste Dry Shampoos; · the need for effective advertising of our products and limited resources available for such advertising; · new competitive products and/or technological changes; · dependence upon third party vendors and upon sales to major customers; · the availability of necessary raw materials and potential increases in the prices of these raw materials; · changes in the regulation of our products, including applicable environmental and U.S. Food and Drug Administration (“FDA”) regulations; · the continuing availability of financing on terms and conditions that are acceptable to us; · the degree of success of the integration of product lines or businesses we may acquire; · future losses which could affect our liquidity; · the loss of any executive officer; and · other matters discussed in this Report, including the risks described in the Risk Factors section of this Report.
